Title: To James Madison from John Mitchell, 29 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 29th. June, 1803
					
					I have the Honor to transmitt You the Registers of the American Hero, and the Brutus, with 

Mediteranean Pass, for the Latter; Both Registers were Lodged in this office ⅌ Mr. Jenkins, and both Vessells are 

now Employed in the Whale fishery out of this place.  I have the Honor to be Sir, Your very Obd. Servt.,
					
						John Mitchell
					
					
						No. 58.  American Hero, granted Thomas Jenkins of Hudson.
						No. 46.  Brutus, granted Fredrick Jenkins of N York.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
